                      Case 8:18-bk-13870-MW       Doc 111 Filed 09/23/20 Entered 09/23/20 11:47:09        Desc
                                                   Main Document    Page 1 of 4


                      Misty Perry Isaacson, CA SBN 193204
                  1   PAGTER AND PERRY ISAACSON
                      525 N. Cabrillo Park Drive, Suite 104
                  2   Santa Ana, California 92701
                      Telephone: (714) 541-6072
                  3   Facsimile: (714) 541-6897
                      Email: misty@ppilawyers.com
                  4
                      Attorneys for Debtors
                  5

                  6

                  7

                  8                             UNITED STATES BANKRUPTCY COURT
                  9                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
              10

              11      In re:                           )            Case No.: 8:18-bk-13870-MW
                                                       )
              12      FRANCISCO RAMIREZ RAMIREZ and    )            Chapter 13
                      AURORA MENDEZ BARAJAS,           )
              13                                       )            JOINT STATUS REPORT REGARDING
                                               Debtors.)            REMAND OF THE ORDER ON
              14                                       )            OBJECTION TO CLAIMS: CLAIM NO. 3
                                                       )            INVESTMENT CONSULTANTS IN THE
              15                                       )            AMOUNT OF $163,284.01
                                                       )
              16                                       )
                                                       )            Date:    October 7, 2020
              17                                       )            Time:    9:00 a.m.
                                                       )            Ctrm:    5D
              18                                       )            Place:   411 W. Fourth St.
                                                       )                     Santa Ana, CA 92701
              19                                       )
                                                       )
              20                                       )
                                                       )
              21                                       )

              22               TO THE HONORABLE MARK S. WALLACE, U.S. BANKRUPTCY JUDGE:
              23               Francisco Ramirez Ramirez and Aurora Mendez Barajas (collectively the “Debtors” or
              24      “Movants”)) and Investment Consultants, Inc. (“ICI” or “Respondent”), by and through their
              25      respective counsel, do hereby submit the following status report regarding their positions and
              26      recommendations for this matter:
              27

              28
   PPI Law
525 N. Cabrillo                                                      - 1 -
  Park Drive,
   Suite 104
Santa Ana, CA
    92701
                      Case 8:18-bk-13870-MW        Doc 111 Filed 09/23/20 Entered 09/23/20 11:47:09             Desc
                                                    Main Document    Page 2 of 4



                  1   Brief Summary of the Debtors/Movants’ Position:

                  2          The Debtors contend that the record as it currently stands reflects that only

                  3   $49,956.58 (“Advanced Funds”) was advanced by ICI’s predecessors under the home equity

                  4   line of credit (“HELOC”) that is the subject of the claim objection. When this amount is

                  5   properly amortized, including credit for payments and the correct rate of interest applied to

                  6   the HELOC’s principal balance, the outstanding balance owing by the Debtors is significantly

                  7   less than the amount of $163,284.01 set forth in ICI’s proof of claim. In fact, ICI admitted at

                  8   the hearing on the claim objection that the proof of claim and the calculations therein appear

                  9   to have been in error. It is the position of the Debtors that in order for ICI to prove the

              10      amount of its claim, if any, it should be required to provide documentation and/or an analysis

              11      evidencing the calculations set forth in the proof of claim. To date, the Debtors have never

              12      received a reconciliation of the HELOC from ICI that properly account for the payments that

              13      were made to it.

              14      Debtors/Movants’ Recommendation

              15             The Debtors believe that this matter should be mediated to assist in determining the

              16      proper amount, if any, owing on the HELOC, as well as resolution of additional claims that

              17      the Debtors may have against ICI and/or its former counsel. Misty Perry Isaacson, counsel

              18      for the Debtors (“Isaacson”) spoke with Fritz Firman (“Firman”), counsel for ICI regarding the

              19      possibility of mediation and suggested that the parties reach out to the Hon. Meredith A. Jury

              20      to see if she would be agreeable to mediate the matter. Judge Jury has agreed to mediate

              21      the matter and provided Isaacson with dates in October and November 2020 for the same.

              22      Accordingly, the Debtors recommend that a further status conference be scheduled in mid-

              23      December 2020 to follow up on the status of the resolution of the claim objection. If the

              24      parties are able to resolve the matter at mediation, a proper stipulation and order would be

              25      presented to the Court for consideration.

              26       Brief Summary of the ICI/Respondent’s Position:

              27             The record is insufficient for the Court to determine the amount of the claim. This

              28      court is at a disadvantage in that it did not preside at the original hearing. The trial in this
   PPI Law
525 N. Cabrillo                                                          - 2 -
  Park Drive,
   Suite 104
Santa Ana, CA
    92701
Case 8:18-bk-13870-MW   Doc 111 Filed 09/23/20 Entered 09/23/20 11:47:09   Desc
                         Main Document    Page 3 of 4
                      Case 8:18-bk-13870-MW              Doc 111 Filed 09/23/20 Entered 09/23/20 11:47:09                       Desc
                                                          Main Document    Page 4 of 4


                                                                 PROOF OF SERVICE OF DOCUMENT
                  1
                             I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                  2   address is: 525 N. Cabrillo Park Drive, Suite 104, Santa Ana, CA 92701

                  3   A true and correct copy of the foregoing document entitled (specify): JOINT STATUS REPORT REGARDING
                      REMAND OF THE ORDER ON OBJECTION TO CLAIMS: CLAIM NO. 3 INVESTMENT CONSULTANTS IN
                  4   THE AMOUNT OF $163,284.01 will be served or was served (a) on the judge in chambers in the form and
                      manner required by LBR 5005-2(d); and (b) in the manner stated below:
                  5
                               1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
                      to the document. On (date) 09/23/2020, I checked the CM/ECF docket for this bankruptcy case or adversary
                  7   proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                      transmission at the email addresses stated below:
                  8
                                Amrane (SA) Cohen (TR) efile@ch13ac.com
                  9             United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

              10                                                                       Service information continued on attached page

              11              2. SERVED BY UNITED STATES MAIL:
                      On (date) _______________, I served the following persons and/or entities at the last known addresses in this
              12      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
                      United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
              13      declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                       Service information continued on attached page
              14
                                3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
              15
                      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
                      (date), I served the following persons and/or entities by personal delivery, overnight mail service, or (for those
              16      who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the
                      judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
              17      no later than 24 hours after the document is filed.

              18
                                                                                          Service information continued on attached page
              19
                                 I declare under penalty of perjury under the laws of the United States that the foregoing is true and
              20      correct.

              21         09/23/2020                IMELDA BYNOG                                  /s/ \ÅxÄwt UçÇÉz
                        Date                        Printed Name                                 Signature
              22

              23

              24

              25

              26

              27

              28
   PPI Law
525 N. Cabrillo                                                                   - 4 -
  Park Drive,
   Suite 104
Santa Ana, CA
    92701
